DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the claims and/or remarks filed on 12/04/2020.
Claims 1, 4, 6, 8, 11, and 13 are amended.
Claims 21-26 are new.
Claims 15-20 are canceled.
Claims 1-14 and 21-26 are pending.

Response to arguments
With respect to the Election/restriction, the applicant has confirmed electing group 1, claims 1 through 14.
With respect to the claim objection, in light of applicant’s amendments the objection has been withdrawn.
With respect to the claim rejection under 112(b), in light of applicant’s amendments the rejection has been withdrawn.
With respect to the 35 USC § 102 rejection, the arguments against Xu with respect to the amended claim limitations are persuasive. The amended claim limitations necessitated new grounds of rejection. Since applicant specs paragraph [0008] disclose “website owner (e.g., a customer service representative)” therefore, Tamblyn et al. (US 10038787 B2) in an analogous art column 13 lines 13-25 disclose a communication between user and agent. Furthermore, Tamblyn column 6 lines 5-15 disclose 35 USC § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 7730030 B1) hereinafter referred to as Xu in view of Tamblyn et al. (US 10038787 B2) hereinafter referred to as Tamblyn.

With respect to claim 1, Xu discloses: A system for establishing a communication channel in a web browser, comprising: a processor circuit; and a memory that stores program code configured to be executed by the processor circuit, the program code comprising: (the applicant is trying to find a solution to the problem of identifying malicious content by getting feedback from online live community Xu column 1 lines 1-25 discloses “The present invention relates to browsing and interacting in the Internet. In particular, the invention introduces a new p2p interactive environment that combines advantages of online community, web browsing, on line chat, web discussion, web comments, resource sharing, collaboration, discussion group, and instant messaging by means of common resource sharing in the Internet.” Since it is user with a computer then the recited components are included).
a web browser comprising: a website content interface for providing a request to access a website hosted by a website hosting server; (Xu column 22 lines 10-25 disclose user browser sending request to web server using a URL).
a user interactive control configured to initiate a two-way communication channel with a communication server, (Xu column 19 lines 14-37 disclose user setting up communication through proxy server, mapped to communication server, through which communication passes going back and forth between user and destination server. Also, column 20 lines 19-32 disclose user using browser to manage communication in one embodiment using a proxy involving computer generated imagery “CGI”, which means that the communication will be over a secure channel).
the two-way communication channel comprising: a message transmitter for transmitting one or more user- generated messages (Xu column 19 lines 14-37 disclose user communication passing through and coming from the proxy server).
the one or more user-generated messages including a website identifier corresponding to the website; (applicant specs [0086] discloses an example of a website identifier is the website URL. Therefore, Xu column 21 line 60 to column 22 line 26 disclose using URL to identify the community or website through the server).
and a message receiver for receiving one or more messages from the communication server corresponding to the website identifier; (Xu column 21 line 60 to column 22 line 36 disclose “It may also return the current community information or data through the same connection which may include comments from other users” and also disclose that users can start chatting with each other).
and a display interface configured to display website content received from the website hosting server, the one more transmitted user-generated messages, and the one or more received messages. (Xu column 22 lines 35-50 disclose user seeing current users of the community received from the server as well as exchange messages).
Xu does not explicitly disclose: “endpoint associated with an owner of the website” or “at least one of a screenshot or information identifying a particular item or section of a website currently viewed in the web browser”.
However, Tamblyn in an analogous art discloses: a message transmitter for transmitting one or more user-generated messages to an endpoint associated with an owner of the website via the communication server, (applicant specs paragraph [0008] disclose “website owner (e.g., a customer service representative)” therefore, Tamblyn in an analogous art column 13 lines 13-25 disclose a communication between user and agent, via server shown in Fig. 2A, wherein the agent is mapped to the owner.
the one or more user-generated messages including at least one of a screenshot or information identifying a particular item or section of a website currently viewed in the web browser; (Tamblyn column 6 lines 5-15 disclose the interaction disclosed in the prior art includes “chat, screen-sharing” which is mapped to information identifying a particular section of a website currently viewed in the web browser).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu wherein the endpoint is associated with an owner of the website and the one or more user-generated messages including information identifying a particular section of a website currently viewed in the web browser as disclosed by Tamblyn in order to give the  session contextual information, see Tamblyn column 17 lines 20-45.

With respect to claim 2, Xu in view of Tamblyn disclose: The system of claim 1, wherein the web browser comprises an authentication interface configured to authenticate a user of the web browser prior to initiating the two- way communication channel. (Xu column 22 lines 1-26 disclose “sign the user in the community so other current online members can know about his presence” prior to starting message exchange and in addition column 22 lines 45-61 disclose adding security that requires authorized members only to access a resource or community).

With respect to claim 3, Xu in view of Tamblyn disclose: The system of claim 1, wherein the two-way communication channel is initiated with at least one other user accessing the website. (Xu column 16 lines 5-20 disclose “user (110) can start chat with user (113) through separate channel (116) when they are both on-line”). 

With respect to claim 4, Xu in view of Tamblyn disclose: The system of claim 1, wherein the two-way communication channel is initiated with the endpoint. (applicant specs paragraph [0008] disclose “website owner (e.g., a customer service representative)” therefore, Tamblyn column 13 lines 13-25 disclose a communication between user and agent wherein the agent is mapped to the owner).

With respect to claim 5, Xu in view of Tamblyn disclose: The system of claim 4, wherein the endpoint comprises a chatbot. (Tamblyn column 6 lines 55-67 disclose the endpoint could be a “chat bot”).

With respect to claim 6, Xu in view of Tamblyn disclose: The system of claim 4, wherein the message transmitter is configured to transmit information corresponding to an identity of the accessed website to the endpoint. (Tamblyn column 15 lines 25-52 disclose chat bot based on identification information such as user interacting with social media website could determine purpose or topic for communication wherein the identity in this embodiment would be mapped to the social media website).

With respect to claim 7, Xu in view of Tamblyn disclose: The system of claim 1, wherein the web browser further comprises: an online indicator configured to: transmit an online notification to the communication server in response to receiving the request to access the website; (Xu column 22 line 1-26 disclose “sign the user in the community so other current online members can know about his presence”, which means that the selected user status would be transmitted so others can see it. Wherein in view of claim 1 as explained that all communication passes through the proxy server, which is mapped to the communication server).
and receive from the communication server an indication of a number of online users corresponding to the website identifier. (Xu column 16 lines 35-55 discloses Fig. 2 that shows user receiving from the web resource number of online users in the community).

With respect to claim 8, Xu discloses: A method of establishing a communication channel in a web browser, comprising: providing a request to access a website hosted by a website hosting server; (Xu column 22 lines 10-25 disclose user browser sending request to web server using a URL).
initiating a two-way communication channel with a communication server, (Xu column 19 lines 14-37 disclose user setting up communication through proxy server, mapped to communication server, through which communication passes going back and forth between user and destination server. Also column 20 lines 19-32 disclose user using browser to manage communication in one embodiment using a proxy involving computer generated imagery “CGI”, which means that the communication will be over a secure channel).
the initiating the two-way communication channel comprising: transmitting one or more user-generated messages (Xu column 19 lines 14-37 disclose user communication passing through and coming from the proxy server).
the one or more user-generated messages including a website identifier corresponding to the website; (applicant specs [0086] discloses an example of a website identifier is the website URL. Therefore, Xu column 21 line 60 to column 22 line 26 disclose using URL to identify the community or website through the server).
and receiving one or more messages from the communication server corresponding to the website identifier; (Xu column 21 line 60 to column 22 line 36 disclose “It may also return the current community information or data through the same connection which may include comments from other users” and also disclose that users can start chatting with each other).
and displaying website content received from the website hosting server, the one more transmitted user-generated messages, and the one or more received messages. (Xu column 22 lines 35-50 disclose user seeing current users of the community received from the server as well as exchange messages).
Xu does not explicitly disclose: “endpoint associated with an owner of the website” or “at least one of a screenshot or information identifying a particular item or section of a website currently viewed in the web browser”.
However, Tamblyn in an analogous art discloses: a message transmitter for transmitting one or more user-generated messages to an endpoint associated with an owner of the website via the communication server, (applicant specs paragraph [0008] disclose “website owner (e.g., a customer service representative)” therefore, Tamblyn in an analogous art column 13 lines 13-25 disclose a communication between user and agent, via server shown in Fig. 2A, wherein the agent is mapped to the owner.
the one or more user-generated messages including at least one of a screenshot or information identifying a particular item or section of a website currently viewed in the web browser; (Tamblyn column 6 lines 5-15 disclose the interaction disclosed in the prior art includes “chat, screen-sharing” which is mapped to information identifying a particular section of a website currently viewed in the web browser).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu wherein the endpoint is associated with an owner of the website and the one or more user-generated messages including information identifying a particular section of a website currently viewed in the web browser as disclosed by Tamblyn in order to give the  session contextual information, see Tamblyn column 17 lines 20-45.


With respect to claim 9, Xu in view of Tamblyn disclose: The method of claim 8, further comprising authenticating a user of the web browser prior to initiating the two-way communication channel. (Xu column 22 lines 1-26 disclose “sign the user in the community so other current online members can know about his presence” prior to starting message exchange and in addition column 22 lines 45-61 disclose adding security that requires authorized members only to access a resource or community).

With respect to claim 10, Xu in view of Tamblyn disclose: The method of claim 8, wherein the initiating the two-way communication channel comprises initiating a communication channel with at least one other user accessing the website. (Xu column 16 lines 5-20 disclose “user (110) can start chat with user (113) through separate channel (116) when they are both on-line”).

With respect to claim 11, Xu in view of Tamblyn disclose: The method of claim 8, wherein the initiating the two-way communication channel comprises initiating a communication channel with the endpoint. (applicant specs paragraph [0008] disclose “website owner (e.g., a customer service representative)” therefore, Tamblyn column 13 lines 13-25 disclose a communication between user and agent wherein the agent is mapped to the owner).

With respect to claim 12, Xu in view of Tamblyn disclose: The method of claim 11, wherein the endpoint comprises a chatbot. (Tamblyn column 6 lines 55-67 disclose the endpoint could be a “chat bot”).

With respect to claim 13, Xu in view of Tamblyn disclose: The method of claim 11, wherein the transmitting the one or more user-generated messages comprises transmitting information corresponding to an identity of the accessed website to the endpoint. (Tamblyn column 15 lines 25-52 disclose chat bot based on identification information such as user interacting with social media website could determine purpose or topic for communication wherein the identity in this embodiment would be mapped to the social media website).

With respect to claim 14, Xu in view of Tamblyn disclose: The method of claim 8, further comprising: transmitting an online notification to the communication server in response to receiving the request to access the website; (Xu column 22 line 1-26 disclose “sign the user in the community so other current online members can know about his presence”, which means that the selected user status would be transmitted so others can see it. Wherein in view of claim 1 as explained that all communication passes through the proxy server, which is mapped to the communication server).
and receiving from the communication server an indication of a number of online users corresponding to the website identifier. (Xu column 16 lines 35-55 discloses Fig. 2 that shows user receiving from the web resource number of online users in the community).

With respect to claim 21, Xu discloses: A computer-readable storage medium having program instructions recorded thereon that, when executed by a processing circuit of a touch instrument, perform a method comprising: providing a request to access a website hosted by a website hosting server; (Xu column 22 lines 10-25 disclose user browser sending request to web server using a URL).
initiating a two-way communication channel with a communication server, (Xu column 19 lines 14-37 disclose user setting up communication through proxy server, mapped to communication server, through which communication passes going back and forth between user and destination server. 
the initiating the two-way communication channel comprising: transmitting one or more user-generated messages (Xu column 19 lines 14-37 disclose user communication passing through and coming from the proxy server). 
the one or more user-generated messages including a website identifier corresponding to the website (applicant specs [0086] discloses an example of a website identifier is the website URL. Therefore, Xu column 21 line 60 to column 22 line 26 disclose using URL to identify the community or website through the server).
and receiving one or more messages from the communication server corresponding to the website identifier; (Xu column 21 line 60 to column 22 line 36 disclose “It may also return the current community information or data through the same connection which may include comments from other users” and also disclose that users can start chatting with each other).
and displaying website content received from the website hosting server, the one or more transmitted user-generated messages, and the one or more received messages. (Xu column 22 lines 35-50 disclose user seeing current users of the community received from the server as well as exchange messages).
Xu does not explicitly disclose: “endpoint associated with an owner of the website” or “at least one of a screenshot or information identifying a particular item or section of a website currently viewed in the web browser”.
However, Tamblyn in an analogous art discloses: a message transmitter for transmitting one or more user-generated messages to an endpoint associated with an owner of the website via the communication server, (applicant specs paragraph [0008] disclose “website owner (e.g., a customer 
the one or more user-generated messages including at least one of a screenshot or information identifying a particular item or section of a website currently viewed in the web browser; (Tamblyn column 6 lines 5-15 disclose the interaction disclosed in the prior art includes “chat, screen-sharing” which is mapped to information identifying a particular section of a website currently viewed in the web browser).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu wherein the endpoint is associated with an owner of the website and the one or more user-generated messages including information identifying a particular section of a website currently viewed in the web browser as disclosed by Tamblyn in order to give the  session contextual information, see Tamblyn column 17 lines 20-45.

With respect to claim 22, Xu in view of Tamblyn disclose: The computer-readable storage medium of claim 21, wherein the method further comprises authenticating a user of the web browser prior to initiating the two-way communication channel. (Xu column 22 lines 1-26 disclose “sign the user in the community so other current online members can know about his presence” prior to starting message exchange and in addition column 22 lines 45-61 disclose adding security that requires authorized members only to access a resource or community).

With respect to claim 23, Xu in view of Tamblyn disclose: The computer-readable storage medium of claim 21, wherein the initiating the two-way communication channel comprises initiating a communication channel with at least one other user accessing the website. (Xu column 16 lines 5-20 

With respect to claim 24, Xu in view of Tamblyn disclose: The computer-readable storage medium of claim 21, wherein the endpoint comprises a chatbot. (Tamblyn column 6 lines 55-67 disclose the endpoint could be a “chat bot”).

With respect to claim 25, Xu in view of Tamblyn disclose: The computer-readable storage medium of claim 21, wherein the transmitting the one or more user-generated messages comprises transmitting information corresponding to an identity of the accessed website to the endpoint. (Tamblyn column 15 lines 25-52 disclose chat bot based on identification information such as user interacting with social media website could determine purpose or topic for communication wherein the identity in this embodiment would be mapped to the social media website).

With respect to claim 26, Xu in view of Tamblyn disclose: The computer-readable storage medium of claim 21, wherein the method further comprises: transmitting an online notification to the communication server in response to receiving the request to access the website; (Xu column 22 line 1-26 disclose “sign the user in the community so other current online members can know about his presence”, which means that the selected user status would be transmitted so others can see it. Wherein in view of claim 1 as explained that all communication passes through the proxy server, which is mapped to the communication server).
and receiving from the communication server an indication of a number of online users corresponding to the website identifier. (Xu column 16 lines 35-55 discloses Fig. 2 that shows user receiving from the web resource number of online users in the community).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friend et al. (US 20180004375 A1) Abstract discloses secure communication wherein a plugin may or may not be used in the process. 
Ben-Itzhak et al. (US 20170250930 A1) Abstract and paragraph [0110] disclose messaging with an agent that could be a chatbot including sharing online data. 
Mendez et al. (US 20170013073 A1) Abstract discloses in-browser chatting with an agent. 
Hanson et al. (US 20150156159 A1) paragraph [0088] discloses agent receiving image of a product from consumer via SMS chat. 
Zon-Yin Shae, D. Garg, R. Bhose, R. Mukherjee, S. Guven and G. Pingali, "Efficient Internet Chat Services for Help Desk Agents," IEEE International Conference on Services Computing (SCC 2007), Salt Lake City, UT, USA, 2007, pp. 589-596, doi: 10.1109/SCC.2007.54. discloses on pages 2-4 web chat user interface for agents and agent gathering contextual data from the chat. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.S.G./Examiner, Art Unit 2493            

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493